
	
		II
		109th CONGRESS
		2d Session
		S. 2759
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2006
			Mr. Smith (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for additional outreach and
		  education related to the Medicare program and to amend title XVIII of the
		  Social Security Act to provide a special enrollment period for individuals who
		  qualify for an income-related subsidy under the Medicare prescription drug
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Part D Outreach and
			 Enrollment Enhancement Act of 2006.
		2.Outreach and education
			 funding
			(a)Medicare
			 outreach and education by State Health Insurance Counseling Programs
				(1)Fiscal year
			 2006There are appropriated
			 $13,500,000 to the Centers for Medicare & Medicaid Services to be used to
			 provide additional grants to State health insurance counseling and assistance
			 programs to conduct outreach and education related to enrollment in the
			 Medicare program under title XVIII of the Social Security Act.
				(2)Additional
			 funding for future outreach and education effortsThere are authorized to be appropriated for
			 each of fiscal years 2007, 2008, 2009, and 2010, an amount equal to $1
			 multiplied by the total number of individuals entitled to benefits, or
			 enrolled, under part A of title XVIII of the Social Security Act, or enrolled
			 under part B of such title during the fiscal year (as determined by the
			 Secretary of Health and Human Services, based on the most recent available data
			 before the beginning of the fiscal year) to be used to provide additional
			 grants to State health insurance counseling and assistance programs to conduct
			 outreach and education related to enrollment in such Medicare program.
				(b)Part D outreach
			 and education
				(1)In
			 generalThere are
			 appropriated $6,300,000 to the Centers for Medicare & Medicaid Services to
			 be used to provide funding to Area Agencies on Aging and Native American aging
			 programs to conduct outreach and education related to the Medicare prescription
			 drug program under part D of title XVIII of the Social Security Act.
				(2)Transfer of
			 funds through interagency agreement
					(A)TransferSubject to subparagraph (B), the
			 Administrator of the Centers for Medicare & Medicaid Services shall
			 transfer amounts provided under paragraph (1) to the Administration on Aging
			 under an interagency agreement.
					(B)Interagency
			 agreementThe interagency
			 agreement entered into under subparagraph (A) shall establish guidelines with
			 respect to the distribution of amounts transferred under such subparagraph to
			 Area Agencies on Aging and Native American aging programs, taking into account
			 any variations in the population served by such Agencies and such
			 programs.
					(C)Timing of
			 interagency agreement and distribution of funds
						(i)Interagency
			 agreementNot later than the
			 date that is 60 days after the date of enactment of this Act, the Administrator
			 of the Centers for Medicare & Medicaid Services shall enter into the
			 interagency agreement described in subparagraph (A).
						(ii)Distribution
			 of fundsNot later than the
			 date that is 120 days after the date of enactment of this Act, the
			 Administration on Aging shall distribute the amounts transferred under such
			 interagency agreement.
						3.Special enrollment
			 period for individuals eligible for an income-related subsidy
			(a)Special
			 enrollment periodSection
			 1860D–1(b)(3) of the Social Security Act (42 U.S.C. 1395w–101(b)(3)) is amended
			 by adding at the end the following new subparagraph:
				
					(F)Application for
				low-income subsidy
						(i)In
				generalSubject to clause
				(iii), in the case of an applicable individual (as defined in clause
				(ii)).
						(ii)Applicable
				individual definedFor
				purposes of this subparagraph, the term applicable individual
				means a part D eligible individual who—
							(I)has an application for an income-related
				subsidy under section 1860D–14 pending during the individual’s initial
				enrollment period (as determined under paragraph (2)); and
							(II)does not receive notification of the
				approval or disapproval of such application prior to the end of such initial
				enrollment period.
							(iii)Timing of
				special enrollment periodThe
				special enrollment period established under this subparagraph shall be for a
				period (not to exceed 30 days) beginning on the date the applicable individual
				receives the notification described in clause
				(ii)(II).
						.
			(b)Waiver of late
			 enrollment penaltySection
			 1860D–13(b) of the Social Security Act (42 U.S.C. 1395w–113(b)) is amended by
			 adding at the end the following new paragraph:
				
					(8)Waiver of
				penaltyAn applicable
				individual (as defined in clause (ii) of section 1860D–1(b)(3)(F)) who enrolls
				during the special enrollment period established under such section shall not
				be subject to an increase in the monthly beneficiary premium established under
				subsection (a) with respect to months occurring prior to the date of such
				enrollment.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of section
			 101(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173).
			
